Citation Nr: 0918750	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  00-19 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for polio.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty in the Marine Corps from 
July 2, 1970 to July 29, 1970 and in the Army from December 
1973 to May 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and September 1999 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  The Veteran 
failed to appear for a Board hearing in September 2003.  The 
Board remanded the case to the RO in August 2004.  


FINDING OF FACT

The Veteran does not have a current polio disorder.


CONCLUSION OF LAW

The criteria for service connection for polio are not met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in June 2003 and November 2004 that addressed 
all three notice elements.  The letters informed the Veteran 
of what evidence was required to substantiate the claim and 
of the Veteran's and VA's respective duties for obtaining 
evidence.

The Board acknowledges that these letters were sent to the 
Veteran after the April and September 1999 decisions that are 
the basis for this appeal.  In this case, however, the 
unfavorable RO decisions that are the basis of this appeal 
were already decided - and appealed -- by the time the 
current section 5103(a) notice requirement was enacted in 
November 2000.  The Court acknowledged in Pelegrini v. 
Principi, 18 Vet. App. 112, at 120 (2004), that where, as 
here, the section 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process, 
which he has received in this case.  Notice was provided 
before the last supplemental statement of the case.

The Veteran was not notified of effective dates for ratings 
and degrees of disability.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  However, any deficiencies in VA's duties to 
notify the Veteran concerning effective date or degree of 
disability for the service connection claim are harmless, as 
service connection has been denied thus rendering moot any 
issues with respect to implementing an award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
medical records and examined the Veteran in December 2004.  
There are not any additional identified available relevant 
medical records which have not been obtained.  The 
representative points out in April 2009 that the Board in 
August 2004 had ordered the RO to see, in essence, if VA 
physicians had verbally told the Veteran that his service had 
aggravated his polio as he had claimed they had told him.  
Instead of doing this, the RO requested and obtained their 
records.  The representative in April 2009 feels that that 
August 2004 Board order should still be followed.  However, 
since the preponderance of the evidence to include the 
December 2004 VA examination report indicates that the 
Veteran does not have post-polio syndrome, a remand for those 
opinions would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (the law does not require a 
useless act).  Moreover, VA's duty to assist under 
38 C.F.R. § 3.159(c)(2) only applies to records already in 
existence.  The representative also feels that the VA 
examiner in December 2004 should have rendered a medical 
opinion as to whether the Veteran's polio was aggravated by 
service.  However, it would only make sense to render such an 
opinion if post-polio syndrome was currently present.  VA has 
satisfied its assistance duties.


Entitlement to Service Connection for Polio

In April 1998 and other statements, the Veteran contends that 
he had polio before service.  During basic training for his 
first period of service, he had a seizure and his legs went 
out from under him during an exercise.  Soon he was 
discharged.  He feels that his polio was aggravated in 
service, and that he now has post-polio syndrome and so 
service connection is warranted.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service medical records make no reference to polio or leg 
problems.  The Veteran was discharged from the Marine Corps 
in July 1970 due to grand mal epilepsy.  He denied leg 
symptoms and paralysis and had normal nerves and legs on 
service examination in December 1973.

A history of polio as a child was reported in a November 1989 
private medical record.  On evaluation by C. Morrison, M.D. 
in December 1994, the Veteran reported episodes of leg 
weakness and falls and being unable to stand more than 5 
minutes.  He reported that it started about 6 weeks 
beforehand.  The examiner found that the Veteran was very 
difficult to assess and had excellent muscle tone and 
development in his legs and arms without any weakness or 
fasciculation.  He recommended a neurologist but the Veteran 
declined.  In March 1995, J. R. Clark, M.D. noted that the 
Veteran had complaints of gait disturbance and stated that 
there was a suggestion that it was non-organic.  The Veteran 
did not appear to have a myelopathy, because of a lack of 
long tract sensory findings, normal reflexes, and absence of 
pathological reflexes.  In April 1995, an electromyogram and 
nerve conduction velocities in the Veteran's left lower 
extremity by Dr. Clark were normal.  The Veteran had no 
objective findings and stress was a possible etiology for his 
complaints.

The Veteran complained of muscle aches in his calves to J. 
McGovern, M.D. in June 1997.  The assessment was myalgias.  
On VA evaluation in January 1998, the Veteran stated that his 
legs gave out and he would fall down, and that he used a 
walker for balance and support.  There was no examination.  
The impression was possible polio syndrome.  After VA 
evaluation by Dr. M. in March 1998, the doctor stated that 
the Veteran's history was not consistent with polio or later 
polio, and that the examination was not either.  To have such 
great weakness in the presence of normal muscle bulk and 
reflexes was not possible, he reported.  On VA evaluation in 
April 1998, the Veteran had normal muscle mass in his 
extremities and his lower extremity neurology was difficult 
to assess but was probably normal or 4/5.  The assessment was 
possible polio.  In June 1998, the Veteran had no muscle 
atrophy and the assessment was post-polio syndrome.  

VA neurological evaluation in August 1998 found an intact 
neurologic examination and no muscle atrophy.  Since there 
was only subjective leg weakness, it made the diagnosis of 
post-polio syndrome difficult to entertain.  In November 
1998, it was the impression that if the Veteran had had motor 
involvement for 2 years, there should be more findings on 
motor exam, especially of muscle atrophy.  

An August 1998 VA aid and attendance examination report which 
contained no clinical findings reports a diagnosis of post-
polio syndrome.  On VA evaluation in October 2000, the 
Veteran was not examined for motor weakness or muscle atrophy 
or neurological deficits.  The assessment was post-polio 
syndrome, gradual decline.  

In December 2000, a VA physician indicated that 
electromyography and nerve conduction velocities then were 
normal, confirming findings of July 1999.  The doctor stated 
that the diagnosis of post-polio syndrome was inappropriate 
and should be expunged from the record.  There was nothing in 
their study which suggested a diagnosis of post-polio 
syndrome.  

In November 2001, there was a VA assessment of post-polio 
muscular atrophy.  Clinical findings concerning muscle 
atrophy, weakness, and neurological impairment were not made.  
In May 2002, a VA physician wrote a letter indicating that 
the Veteran currently had paralysis due to polio.  No 
information supporting the diagnosis was reported.

On VA examination in December 2004, the Veteran's claims 
folder and VA treatment records were reviewed.  The Veteran 
stated that his legs gave out after one day in the Marine 
Corps (this is unsubstantiated) and he was discharged from 
the service.  In 1989, he started having difficulty walking 
due to his ankles and his legs.  In 1997, he had difficulty 
walking half a mile.  Electromyogram and nerve conduction 
velocities by VA in 1999 and 2000 were normal.  On 
examination, the Veteran was able to get on the examining 
table by himself.  He had no atrophy of any muscles in his 
upper extremities to suggest old polio.  There was no muscle 
loss in any muscles in his thighs or calf areas, and the 
examiner noted that past examinations had been similar.  The 
Veteran was not forced to stand on his legs.  His hip, knee, 
and ankle motions were normal and there was no disuse atrophy 
of any of the muscles, suggesting that the Veteran was 
keeping the muscles active by some means of activity at the 
present time.  There were no real reflex abnormalities in any 
of the extremities.  The examiner noted that one VA physician 
had noted in a report that the diagnosis of post-polio 
syndrome was not sustained and not confirmed by 
electrodiagnostic studies, and that he recommended that the 
diagnosis be removed from the Veteran's file.  

The examiner then noted that the Veteran then went to a 
spinal cord clinic and was seen by a nurse practitioner and 
his case was presented by teleconference to Palo Alto.  The 
examiner did not find that the records indicated that a 
detailed neurological examination was performed by a 
neurologist at that time.  

In reviewing the claims folder, the examiner found that it 
was revealing that the Veteran had had psychiatric 
examination as far back as 1971, where hostility, assaultive 
behavior, and passive/aggressive personality were noted.  The 
VA examiner's diagnoses were no neurological diagnosis to 
explain the Veteran's weakness in both lower extremities; and 
post-polio syndrome not diagnosed by this examiner.  The 
examiner found large amounts of discrepancy between the 
Veteran's disability of being in a wheelchair for the last 6 
years and his neurological examination of that day, which was 
normal and did not support the diagnosis of post-polio 
syndrome which would cause paraplegia requiring a wheelchair.  
If the Veteran's muscles were really that weak from polio in 
both lower extremities, the examiner would have expected to 
see a large amount of atrophy involving muscle of both lower 
extremities and absent reflexes to explain the old polio 
effects, none of which were present.  There was a strong 
possibility that the Veteran's weakness in his lower 
extremities could be based on psychogenic factors.  Based on 
objective evidence, the examiner was unable to diagnose post-
polio syndrome or any upper motor neuron lesion to cause 
paraplegia.  The examiner noted that the Veteran did not have 
any neurogenic bladder, neurogenic rectum, or difficulty with 
sexual performance, all of which went against the diagnosis 
of paraplegia from upper motor neuron disease.  He had 
reviewed the records of VA Dr. M, whom the Veteran had 
indicated had stated that his polio was made worse by 
service.   

On VA spinal cord injury evaluation in January 2009, the 
Veteran reported having polio at 6 months, and currently 
being in a wheelchair.  The Veteran claimed on gait testing 
that he could not support his weight on his legs.  However, 
he had visible muscle contractions in his thighs and calves 
when he transferred himself from the bed to the chair.  The 
assessment was history of polio per self report.  The 
examiner noted that an electromyogram in 1999 did not support 
post polio syndrome, and that a neurological examination was 
normal in November 2004 and did not support the diagnosis of 
post polio syndrome, and that that day's examination did not 
reveal any muscle atrophy to the upper or lower extremities.  

The Board has carefully reviewed the evidence of record, and 
initially observes that it presents a conflict as to whether 
the Veteran has a current polio disorder, to include post-
polio syndrome.  The most probative evidence of record, 
however, indicates that he does not.  The records which 
indicate that he does not have post-polio by and large are 
based on analysis of detailed pertinent clinical and 
laboratory information such as normal electromyograms, nerve 
conduction velocities, and clinical neurological evaluations, 
whereas the reports that suggest that he has post-polio 
syndrome by and large are not supported by positive clinical 
or laboratory findings.  The electromyograms and nerve 
conduction velocities have all been negative, and VA 
examiners in 2004 and 2009 found that the Veteran had no 
muscle atrophy.  The examiner in 2004 reviewed the Veteran's 
claims folder and electronic VA treatment records in addition 
to examining the Veteran.  The examiner in January 2009 also 
reviewed his record longitudinally.  Also, a VA physician in 
December 2000 indicated that the diagnosis of post-polio was 
not warranted based a longitudinal review of electromyograms 
and nerve conduction velocities.  When there is a conflict of 
medical opinions, the ones which are most probative are to be 
chosen.  Factors for determining probative value of medical 
opinions include their thoroughness and detail, whether they 
discussed why contrary opinions were not persuasive, and the 
opinion-writer's access to relevant records.  Prejean v. 
West, 13 Vet. App. 444 (2000).  

In order for service connection to be granted, there must be 
a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 
(1992).  The Veteran, being a layperson, is unable to 
diagnose polio disorder, to include post-polio syndrome.  
Medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 
93 (1993).  In light of the above, the Board finds that a 
preponderance of the evidence is against entitlement to 
service connection for polio.  



ORDER

Service connection for polio is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


